DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-15, 18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “based on the first guidance information, guide the rigid proximal portion to the first target position at the entry location to the region of interest, and deploy the flexible distal portion from the rigid proximal portion into the region of interest;…”
Applicant’s specification at section 0006 recites, “……generates first guidance information for positioning the rigid proximal portion along the first deployment path; generates second guidance information for positioning the flexible distal portion along the second deployment path; and deploys the first guidance information to the rigid proximal portion for guiding the rigid proximal portion to the first target position, and deploys the second guidance information to the flexible distal portion for guiding the flexible distal portion to the second target position. “


Applicant’s specification at section 0007 further recites, “…..to generate first guidance information for positioning the rigid proximal portion along the first deployment path, and to generate second guidance information for positioning the flexible distal portion along the second deployment path.”             
As such there is no support for the claimed, “based on the first guidance information, ……………. deploy the flexible distal portion from the rigid proximal portion into the region of interest;…”
	This is new matter.
	Independent claim 9 is rejected for having a similar deficiency as claim 1.
Further claim 9, line recites, “a first target position that is an entry location to a region of interest within the body …..”; then lines 11 and 12 recite, “……the first target position to a second target position within the region of interest …”; and then again lines 18 and 19 recite, “……the first target position at the entry location to the region of interest…”.
As such there is lack of antecedent basis for the claimed, “……the first target position to a second target position within the region of interest …” in lines 11 and 12.
In claim 18, “the processor” lacks antecedent basis.
In claim 19, “the processor” lacks antecedent basis.
In claim 20, “the processor” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim.    
  
        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Evans (US 6468265) in view of Verard (US 8046052), (KR 102292155), and (JP 2008541797).
Regarding claim 1, Evans discloses a controller (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) for a robot system that includes a robot (surgical manipulators, 76, 78, 80; slave encoders, motors, sensors; figs, 2, 7, 8-18) having a rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618; figs. 7; col. 19, lines 63-67), a Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 19, lines 44-65), and at least one image acquisition device (88 a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15) the controller 12 comprising:
a processor (surgeon interface 250 having multiple controllers, etc; figs. 3A-2. 3B-2; col. 23, lines 9-15) configured to:
receive images from the at least one image acquisition device (cameras 88a, 88b; col. 21, lines 29-49; col. 22, lines 1-67; col. 23, lines 16-34);
generate a first deployment direction to follow [the computer processor generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location at a body surface (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to a first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) that is an entry location to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28) within the body 70 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate a second deployment direction to follow [the computer processor generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  ((614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602 or region within bounds of 602; figs. 16, 23-28)] to a second target position (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest 602 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate first guidance information (control computer provides guidance information by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37];
generate second guidance information (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment direction [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
based on the first guidance information guide the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13, 23-28) to the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest 602 (control computer provides plurality of guidance information as desired by the surgeon to cause the rigid proximal portion 82 to be guided to any desired target including the first target and any desired time decided by surgeon, as such it is obvious that Evans teaches the limitation, “based on the first guidance information guide the rigid proximal portion to the first target position”; col. 18, lines 48-64; col. 19, lines 1-67), and deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed based on any of the plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67), from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest 602;
second target position is the region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25; the control computer provides a plurality pf guidance information to include second guidance information to cause the flexible distal portion to be guided to any desired target to include the second target as desired by surgeon; col. 18, lines 48-64; col. 19, lines 1-67) within the region of interest (with region of interest 602).
Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, recite a first deployment path and second deployment path as claimed because Evans teaches of deployment direction and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard, wherein Verard teaches of:
a controller (abstract; col. 3, lines 45-47; col. 5, lines 43 to col. 6, lines 7) for a robot system that includes a robot having a rigid proximal portion (fixed portion 290; fig. 17A; col.  29, lines 29-39) having a remote center of motion (articulation; col. 29, lines 32-34), a flexible distal portion (284; fig. 17A; col. 29, line 30), and at least one image acquisition device (12, 34, 36, figs. 1, 3, col. 8, lines 52-67; 224, fig. 13; col. 24, lines 6-25) , the controller comprising: 
a processor (it is obvious to have a processor in controller 48; col. 19, lines 25-32) configured to:
generate a first deployment path to follow from an entry location at a body surface to a first target position that is an entry location to a region of interest within the body based on the figs. 9&10 show a first deployment path as straight projected trajectory 174 to follow from an entry location at a body surface (at the circle; fig. 9) to a first target position (where spline 182 deviates from 174; figs. 9&10] that is an entry location to a region of interest within the body (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14)
generate a second deployment path (182; fig. 10) to follow from the first target position at the entry location to the region of interest (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the region entered by spline 182; col.     ,lines col. 22, lines 27-43; col.  23, lines 17-42; figs. 9, 10, 12, 14) to a second target position (the second target is any location at the tip of 182 or location where surgery is to take place within the region spline 182 is located at) within the region of interest based on the received images (figs. 9, 10, 12, 14; col. 22, lines 27-43; col.  23, lines 17-42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
a robot having a rigid proximal portion having a flexible distal portion (figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by (KR 102292155) or (JP 2008541797) for the purpose of providing an instrument the exhibits better insertability and navigation through a human body.
instrument is guided through cannula 636 and into the entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of the region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) in a surgical site within a patient (the whole image on the display is the surgical site within the patient).
Regarding claim 3, Evans as modified by Verard disclose the controller according to claim 2, wherein the second target position comprises a target (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67) within the region of interest in a surgical site.
Regarding claim 4, Evans as modified by Verard disclose the controller according to claim 3, wherein the region of interest comprises an internal organ of the patient (heart, 602; fig. 7, 23-28; col. 19, lines 7-14), and the target comprises a location (86, 702, 703; figs. 7, 8, 23; col. 15, lines 5-12; col. 26, lines 64-67) within or a part of the organ 602.
Regarding claim 5, Evans as modified by Verard disclose the controller according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at an entry location to the body of the patient.
Regarding claim 6, Evans as modified by Verard disclose the controller according to claim 3, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location of the organ at the surgical site.
622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 9, Evans discloses robot system comprising: 
a robot (manipulators and instruments; figs. 7-13, 23-30), comprising:
a rigid proximal portion (stiff portions 76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67)  having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67); 
a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65); and 
at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15); and 
a control unit (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
generate a first deployment direction to follow [the computer processor generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location at a body surface (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to a first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) that is an entry location to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28) within the body 70 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate a second deployment direction to follow [the computer processor generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  ((614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to a second target position (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest 602 based on the images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
control computer provides guidance information by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37];
generate second guidance information (control computer provides guidance information by causing flexible distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment direction [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; and
based on the first guidance information guide the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13, 23-28) to the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest 602 (control computer provides plurality of guidance information as desired by the surgeon to cause the rigid proximal portion 82 to be guided to any desired target including the first target and any desired time decided by surgeon, as such it is obvious that Evans teaches the limitation, “based on the first guidance information guide the rigid proximal portion to the first target position”; col. 18, lines 48-64; col. 19, lines 1-67), and deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed based on any of the plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67), from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest 602;
based on the second guidance information guide the deployed flexible distal portion to the second target position (second target position is the region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25; the control computer provides a plurality pf guidance information to include second guidance information to cause the flexible distal portion to be guided to any desired target to include the second target as desired by surgeon; col. 18, lines 48-64; col. 19, lines 1-67) within the region of interest (with region of interest 602).
Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, recite a first deployment path and second deployment path as claimed because Evans teaches of deployment direction and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard, wherein Verard teaches of:
a controller (abstract; col. 3, lines 45-47; col. 5, lines 43 to col. 6, lines 7) for a robot system that includes a robot having a rigid proximal portion (fixed portion 290; fig. 17A; col.  29, lines 29-39) having a remote center of motion (articulation; col. 29, lines 32-34), a flexible distal portion (284; fig. 17A; col. 29, line 30), and at least one image acquisition device (12, 34, 36, figs. 1, 3, col. 8, lines 52-67; 224, fig. 13; col. 24, lines 6-25) , the controller comprising: 
it is obvious to have a processor in controller 48; col. 19, lines 25-32) configured to:
generate a first deployment path to follow from an entry location at a body surface to a first target position that is an entry location to a region of interest within the body based on the received images [figs. 9&10 show a first deployment path as straight projected trajectory 174 to follow from an entry location at a body surface (at the circle; fig. 9) to a first target position (where spline 182 deviates from 174; figs. 9&10] that is an entry location to a region of interest within the body (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14)
generate a second deployment path (182; fig. 10) to follow from the first target position at the entry location to the region of interest (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the region entered by spline 182; col.     ,lines col. 22, lines 27-43; col.  23, lines 17-42; figs. 9, 10, 12, 14) to a second target position (the second target is any location at the tip of 182 or location where surgery is to take place within the region spline 182 is located at) within the region of interest based on the received images (figs. 9, 10, 12, 14; col. 22, lines 27-43; col.  23, lines 17-42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.

Regarding claim 10, Evans as modified by Verard disclose the robot system according to claim 9, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 11, Evans as modified by Verard disclose the robot system according to claim 9, wherein the first target position is the entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) to the region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) within a surgical site of a patient, and the second target position is a location of a target within the region of interest (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67).
Regarding claim 12, Evans as modified by Verard disclose the robot system according to claim 11, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of the rigid proximal portion is located at the entry location to the body of the patient.
Regarding claim 13, Evans as modified by Verard disclose the robot system according to claim 11, wherein the RCM (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location to the region of interest.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265), Verard (US 8046052), (KR 102292155), and (JP 2008541797) as applied to claim 1 above, and further in view of Trovato (US 20110282151).
Regarding claim 8, Evans discloses the controller according to claim l, wherein the first and second guidance information include registration of the robot to the imaging device [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, it is obvious that Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device].
If applicant is arguing that Evans does not teach registration as claimed then examiner introduces Trovato (US 2011/0282151).  Trovato teaches of a second guidance information (endoscopic images having a path for the endoscope; figs. 1&2) to include registration of the robot to the imaging device (sec 0003-0005, 0013, 0052, 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking a path of a robot during surgery. 
Regarding claim 17, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions, when executed by a processor, cause the processor to:
initially determine an initial position of the rigid proximal portion with respect to the patient (see for example fig. 7, an initial position e.g. 626 is initially determined to be next to the chest level with respect to the patient before the cannula 636 of the rigid proximal portion insertion thereof for positioning of the rigid proximal portion; col. 20, lines 1-5; col. 60, lines 15-25); and
register the rigid proximal portion to the region of interest in the surgical site of the patient [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device], wherein the first deployment path is generated based on the registration of the rigid proximal portion (it is obvious to one having ordinary skill in the art that the purpose for calibration and matching before deployment or robot arms is to make sure that there is accuracy when the robot arms e.g. rigid proximal portion are deployed; col. 55, lines 18-45; col. 56, lines 40-53; col. 57, lines 44-60; col. 72, lines 41-47; col. 79, lines 48 to col. 80, lines 2).
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of registering the rigid proximal portion to the region of interest in the surgical site of the patient (sec 0005, 0013, 0055, 0058), wherein a first deployment path is generated based on the registration of the rigid proximal portion (sec 0005, 0013, 0055, 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image . 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265), Verard (US 8046052), (KR 102292155), and (JP 2008541797) as applied to claim 1 above, and further in view of Wakai (US 2016/0206260).
Regarding claim 14, Evans as modified by Verard disclose the robot system according to claim 11, wherein the region of interest is a heart of the patient (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67), and the target is an aortic valve to be replaced with a prosthetic valve.
Evans discloses surgical operations on the heart, but did not recite an aortic valve to be replaced with a prosthetic valve.  However, Wakai teaches of an aortic valve to be replaced with a prosthetic valve (sec 0003, 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.
Regarding claim 15, Evans as modified by Verard disclose the robot system according to claim 14, in at least one image acquisition device (Left and right cameras, figs. 3A-1 and 3A-2.  Evans did not disclose transesophageal echocardiography (TEE) and a C-arm X-ray.
However, Wakai teaches of at least one image acquisition device comprises:
a transesophageal echocardiography (TEE) probe (3D-TEEsec 0003) having a probe and a transducer located adjacent the heart to provide live imaging of the heart (sec 0039, 0040); and
sec 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.
Claim 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) in view of Verard (US 8046052), Gomez (US 9956044), (KR 102292155), and (JP 2008541797).
Regarding claim 16, Evans discloses a non-transitory computer-readable storage medium having stored therein machine readable instructions to control a robot system having a controller  (surgeons console 12; figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) and a robot (manipulators and instruments; figs. 7-13, 23-30) with a rigid proximal portion (76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67) having a remote center of motion (626 or 618, figs. 7; col. 19, lines 63-67), a flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly applicant’s discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65) and at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15), the machine readable instructions, when executed by a processor (processor is obviously believed to be in the controller 12; figs. 1, 3A-2, 3B-2; col. 13, lines 1-18), cause the processor to:
generate a first deployment direction for the rigid proximal portion to follow [the computer processor generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location of a patient 70 (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638 of a patient; figs. 23, 26, 27; col. 20, lines 34-54) to an entry location (entry location is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest i.e. region within bounds of 602; figs. 16, 23-28) within a surgical site (image on display is surgical site) of the patient 70 [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates received images to show a deployment direction to move the surgical instrument relative to location 86 where surgery is performed (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
guide (control computer provides guidance by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) the rigid proximal portion on the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to the region of interest i.e. region within bounds of 602; figs. 16, 23-28);
deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed at any given time decided by surgeon based on any of a plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67), from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest (region with bounds of 602) at the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to the region of interest i.e. region within bounds of 602; figs. 16, 23-28);
track a position of the flexible distal portion within the region of interest [Motion tracking unit tracks positions by providing images of work site and predicting next positions and targets that the flexible distal portion (608, 610, 616) will be guided to within the region of interest; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37]; 
generate a second deployment direction for the deployed flexible distal portion to follow [the computer processor generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position for the flexible distal portion (25, 604, 606, 608, 610, 616; figs. 23-28) to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  ((614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the entry location (entry location to the region of interest is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to the region of interest (region within bounds of 602; figs. 16, 23-28)] to a target (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest (region within bounds of 602; figs. 16, 23-28); 
guide the flexible distal portion (control computer provides guidance information by causing flexible distal portion to move to any desired location; col. 18, lines 48-64; col. 19, lines 7-10) on the second deployment direction [Motion tracking provides images of work site and predicts next positions and targets including the second direction that the flexible distal portion (608, 610, 616) will be guided to; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to the target (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest (region within bounds of 602; figs. 16, 23-28).
Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, recite a first deployment path and second deployment path as claimed because Evans teaches of deployment direction and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard, wherein Verard teaches of:
a controller (abstract; col. 3, lines 45-47; col. 5, lines 43 to col. 6, lines 7) for a robot system that includes a robot having a rigid proximal portion (fixed portion 290; fig. 17A; col.  29, lines 29-39) having a remote center of motion (articulation; col. 29, lines 32-34), a flexible distal portion (284; fig. 17A; col. 29, line 30), and at least one image acquisition device (12, 34, 36, figs. 1, 3, col. 8, lines 52-67; 224, fig. 13; col. 24, lines 6-25) , the controller comprising: 
a processor (it is obvious to have a processor in controller 48; col. 19, lines 25-32) configured to:
generate a first deployment path to follow from an entry location at a body surface to a first target position that is an entry location to a region of interest within the body based on the received images [figs. 9&10 show a first deployment path as straight projected trajectory 174 to follow from an entry location at a body surface (at the circle; fig. 9) to a first target position (where spline 182 deviates from 174; figs. 9&10] that is an entry location to a region of interest within the body (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14)
generate a second deployment path (182; fig. 10) to follow from the first target position at the entry location to the region of interest (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the region entered by spline 182; col.     ,lines col. 22, lines 27-43; col.  23, lines 17-42; figs. 9, 10, 12, 14) to a second target position (the second target is any location at the tip of 182 or location where surgery is to take place within the region spline 182 is located at) within the region of interest based on the received images (figs. 9, 10, 12, 14; col. 22, lines 27-43; col.  23, lines 17-42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
a robot having a rigid proximal portion having a flexible distal portion (figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by (KR 102292155) or (JP 2008541797) for the purpose of providing an instrument the exhibits better insertability and navigation through a human body.
Furthermore, if applicant is arguing that Evans does not disclose deploying the flexible distal portion through the rigid proximal portion prior art, Gomez (US 9956044) teaches of see 291, fig. 3) a flexible distal portion (241; fig. 3) through a rigid proximal portion 200 (col. 7, lines 10-27; col. 8, lines 5-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Gomez for the purpose of having versatility in tool application when necessary for different types of operations and for collision avoidance (Gomez, abstract).
Regarding claim 18, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions when executed by a processor (34; fig. 1) cause the processor to:
generate the first deployment path (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a first entry location of the rigid proximal portion into a body of the patient (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of boundaries of the region of interest based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 19, Evans discloses the non-transitory computer-readable storage medium according to claim 18, wherein the machine readable instructions when executed by the processor (34; fig. 1) cause the processor to:
generate the second deployment path is generated by the processor (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a second entry location of the rigid proximal portion into the region of interest (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of the target based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 20, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions when executed by the processor (34; fig. 1) cause the processor to:
transmit the images provided by the at last one image acquisition device to a display (images are transmitted to a viewer 1202; col. 47, lines 10-42; col. 48, lines 59-67; col. 49, lines 50-60; col. 50, lines 1-18).
Regarding claim 21, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein tracking the position of the flexible distal portion within the region of interest comprises at least one of optical tracking  (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37), mechanical tracking, electromagnetic tracking system, and shape sensing tracking.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 

Applicant further argues with respect to claim 2 that, “Evans does not disclose that the cannula is part of a robot or controlled by a robot, thus, the cannula cannot reach the claimed rigid proximal portion of claim (which is part of the robot)”.  Contrary to applicant assertions the examiner notes that applicant’s assertions have no nexus because neither the examiner nor the claim call for the cannula to be part of the robot or controlled by a robot, or that the cannula should reach the claimed rigid proximal portion of claim (which is part of the robot).   Instead the cannula is indicated as the entry location of insertion of the rigid proximal portion and direction of the rigid proximal portion to follow.  
For the above reasons it is submitted that the prior art reads over the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664